Citation Nr: 0013198	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  92-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for kidney and colon cancer 
due to exposure to ionizing radiation.  

Entitlement to service connection for a right renal mass, 
status post nephrectomy, due to exposure to ionizing 
radiation.  

Entitlement to service connection for multiple polypoid 
adenomas of the colon due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from September 1943 to March 1946.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in September 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefits.  The matter is now before the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran was exposed to ionizing radiation during 
occupation duties in Japan in 1945.  

3.  Pathological examination of the pertinent lesions has not 
confirmed that the veteran developed either kidney or colon 
cancer.  

4.  It is not shown that the veteran developed a right renal 
mass or multiple polypoid adenomas of the colon due to 
exposure to ionizing radiation in service.  

5.  The veteran has not shown good cause, such as the 
presence of a complex or controversial medical question, for 
seeking the opinion of an independent medical expert.  


CONCLUSIONS OF LAWS

1.  Service connection for kidney or colon cancer due to 
exposure to ionizing radiation is not warranted.  38 U.S.C.A. 
§§ 1110, 1112(c), 1113, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.309, 3.311 (1999).  

2.  Service connection for a right renal mass, status post 
nephrectomy, or for multiple polypoid adenomas of the colon 
due to exposure to ionizing radiation is not warranted.  38 
U.S.C.A. §§ 1110, 1112(c), 1113, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.309, 3.311 (1999).  

3.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 20.901, 20.902 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for 
complaints or findings of any renal tumor or polyps of the 
colon, or for cancer of any type.  

The record shows that the veteran was hospitalized in January 
1971 with complaints of gross pain with hematuria.  The 
initial diagnosis of Robert E. Rigsby, M.D., was "possible 
right renal tumor."  A cystoscopy was then performed by Dr. 
Rigsby that confirmed the presence of a right renal mass.  A 
pathology report which analyzed a sample of the veteran's 
urine from the right kidney revealed "a few large cells with 
vacuolated cytoplasm and prominent nuclei suggestive, but not 
diagnostic, of carcinoma."  His Pap smear at that time was 
reported as "GRADE IV".  He was discharged a few days later 
with a diagnosis by Dr. Rigsby of "right renal tumor," and he 
was told to return for a right nephrectomy.  

The veteran was readmitted to the hospital in February 1971, 
when another cystoscopy was performed which revealed that a 
filling defect was still present in the right renal pelvis.  
Pap smears by the pathology department of washings taken on 
readmission were reported to be "Class III" and "Class IV" of 
this sediment.  X-rays and pap smears were reviewed by a 
number of physicians, and it was their impression that 
"suspicious cells were present."  During the nephrectomy, Dr. 
Rigsby could not find the suspicious mass that he had seen on 
the X-ray, but after consultation with another physician, it 
was felt best to remove the kidney and not take the chance of 
leaving a kidney with a small unidentifiable tumor.  The 
right kidney was therefore removed.  A pathology report 
analyzing the removed kidney noted "a rather prominent mass 
of pyramidal tissue" that appeared to be "grossly normal".  
The report further noted that despite the presence of 
hemorrhaging, "multiple sections throughout the kidney fail 
to disclose any tumor mass or other lesions to account for 
the pelvic hemorrhages."  The report also noted that the 
"distal portion of the ureters is smoothly lined and 
discloses no hemorrhage or tumor."  The final diagnoses in 
the pathology report were acute hemorrhagic pyelitis and 
focal proliferative glomerulonephritis.  

The veteran was hospitalized in October 1973 with complaints 
of rectal bleeding.  In the veteran's history, Jeff W. 
Harris, M.D., noted "adenocarcinoma of the right kidney."  A 
barium enema was performed that showed a 3.5-centimeter 
polypoid lesion of the transverse colon.  Dr. Harris' initial 
impressions were neoplasm of the transverse colon, probable 
adenocarcinoma, and small polypoid lesion of the ascending 
colon, probably benign.  Because the lesion in the transverse 
colon was thought to be cancerous, Dr. Harris performed a 
transverse colon resection.  During the surgery, Dr. Harris 
noted that the lesion on the transverse colon "had the gross 
appearance of a polypoid carcinoma although a large benign 
polyp could not be definitely excluded."  A pathology report 
analyzing the removed portion of the transverse colon 
revealed that the specimen contained "[b]enign adenomatous 
polyps, large, with moderate glandular atypia."  The final 
diagnosis on discharge from the hospital was "BENIGN POLYPOID 
ADENOMA TRANSVERSE COLON."  

An air contrast barium enema privately performed in September 
1976 showed diverticulosis with "no evidence of any polyps."  

In July 1985, the veteran had a mass removed from his right 
flank.  Pathological examination of the lesion resulted in a 
microscopic diagnosis of granular cell tumor.  Although it 
was not encapsulated or well defined, it was not 
histologically malignant.  

In August 1990, the veteran filed a claim for compensation 
and pension for "cancer and loss of the right kidney" and for 
"tumor and loss [of] 15 inches of [the] colon."  He later 
indicated that his claim was for compensation for these 
conditions on the basis of exposure to ionizing radiation 
while participating in the occupation of Japan.  

A VA examination performed in October 1990 culminated in 
pertinent diagnoses of status post right nephrectomy for 
cancer and status post removal of adenomatous polyp of the 
transverse colon.  

In March 1991, the veteran had a scrotal mass removed.  The 
pathology report revealed normal findings.  He was readmitted 
to the hospital later that month to rule out incisional 
abscess from excision of the scrotal mass.  His surgical 
history was "[s]ignificant for status post nephrectomy for 
renal cell carcinoma in 1971 [and] status post partial 
colectomy in 1973 for benign tumor."  

The veteran's claims were denied by a rating decision dated 
April 15, 1991, on the basis that the evidence of record 
failed to establish that the veteran had any radiogenic 
disease pursuant to 38 C.F.R. §§ 3.309(d) or 3.111b (now 
§ 3.311).  An April 16, 1991, pathology report revealed that 
the veteran had two adenomatous polyps removed from his 
colon.  

In a letter dated in July 1991, Dr. Rigsby stated that upon 
surgical exploration of the veteran's right kidney in 1971, 
it was the opinion of Dr. Hewit and himself that the lesion 
then seen was renal pelvic cancer.  He further noted that the 
pathology report at that time stated that the specimen was 
"metaplasia, which is a pre-malignant lesion," and that 
"[a]lthough the tumor was not positive for cancer, it being a 
pre-malignant lesion, cancer would have developed in a period 
of time if not removed."  

In August 1991, the veteran again had polyps removed from his 
colon.  The pathology report states that each specimen 
contained an adenomatous polyp but that no evidence of 
malignancy was detected.  

In a statement dated in October 1991, Samuel S. Weinstein, 
M.D., a private nephrologist, said that the veteran had 
"chronic renal disease with proteinuria," presumably 
"chronic glomerulonephritis."  

In a letter dated in February 1992, Dr. Rigsby confirmed that 
the veteran had had a "pre-malignant lesion" of the right 
kidney.  He stated that although the pathology report did not 
reveal malignancy, if the kidney had been left in the body, 
the lesion "would have become malignant and total body 
dissemination would have occurred, after which prognosis 
would have been no more than six to twelve months of life."  

In August 1992, the veteran had polyps removed from his 
colon.  The pathology report states that the sample of 
removed polyps had "FEATURES CONSISTENT WITH TUBULOVILLOUS 
ADENOMAS WITH FOCAL EPITHELIAL ATYPIA."  It was also reported 
that "the above noted epithelial atypia is focally quite 
prominent and, in view of this, close clinical follow-up is 
suggested with consideration given to repeat histologic 
sampling."  

In January 1993, the Board denied the veteran's claims on the 
basis that they were not well grounded.  The Board found that 
none of the claimed postoperative residuals was a potentially 
radiogenic disease under 38 C.F.R. §§ 3.309(d) or 3.311 and 
that the medical evidence was negative for either kidney or 
colon cancer.  

In June 1993, the veteran again had adenomatous polyps 
removed from his colon that showed no evidence of malignancy 
on pathological examination.  

In a decision dated in April 1994, the United States Court of 
Veterans Appeals, which is now known as the United States 
Court of Appeals for Veterans Claims (Court), vacated the 
January 1993 Board decision denying service connection on a 
radiation basis for a right renal mass, status post 
nephrectomy, and for status post polypoid adenoma of the 
transverse colon.  The Court noted that the record contained 
medical evidence that both of the lesions were in fact 
cancerous.  This, the Court found, rendered the claims for 
service connection on a radiation basis well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court also held 
that neither disability (in its precancerous form) was on the 
list of diseases entitled to service connection on a 
radiation basis under the provisions of 38 C.F.R. §§ 3.309(d) 
and 3.311.  See Hardin v. West, 11 Vet. App. 74, 78 (1998).  
In a decision dated September 12, 1994, the Board denied 
service connection for the claimed disabilities on the 
merits, finding that neither kidney nor colon cancer was 
demonstrated by the evidence of record.  

In an Order dated in April 1995, however, the Court adopted 
the joint motion of the parties and vacated the September 
1994 Board decision.  The Court noted that the Board had 
relied on the proposition, enunciated in Combee v. Principi, 
4 Vet. App. 78 (1993), that the list of "radiogenic 
diseases" set forth in 38 C.F.R. § 3.311 was exclusive.  The 
Court further noted that on September 1, 1994, the United 
States Court of Appeals for the Federal Circuit reversed 
Combee, holding that the veteran must be accorded the 
opportunity to show that direct service connection under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 was warranted.  
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).  

The Federal Circuit's decision in Combee was implemented by 
an amendment to VA regulations, effective September 1, 1994, 
that specified that "[i]f a claim is based on a disease 
other than one of those listed in paragraphs (b)(2) or (b)(3) 
of this section [38 C.F.R. § 3.311], VA shall nevertheless 
consider the claim under the provisions of this section 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease."  38 C.F.R. § 3.311(b)(4).  For the 
purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation.  38 C.F.R. § 3.311(b)(2).  

The record shows, and the Court has held, that the veteran 
was exposed to ionizing radiation in service.  During the 
course of this appeal, the Defense Threat Reduction Agency 
(DTRA), the successor to the Defense Special Weapons Agency 
(DSWA), reported that the veteran was present at Nagasaki, 
Japan, from September 24-26, 1945, while serving aboard USS 
LST-788.  It was further reported in December 1999 that a 
scientific dose reconstruction had determined the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation of either city.  
Using all possible "worst case" assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation, and ingestion was less 
than one rem.  It was further reported that this did not mean 
that any individual approached that level of exposure.  It 
was probable that the great majority of servicemen assigned 
to the Hiroshima or Nagasaki occupation forces received no 
radiation exposure whatsoever and that the highest dose 
received by anyone was a few tens of a millirem.  

Although the veteran in April 1997 maintained that his ship 
had been present at Nagasaki from August 17-29, 1945, the 
deck logs of the vessel, which were included in the May 1997 
letter from the DSWA, do not confirm this.  Rather, they show 
that the vessel visited Mitsuhama, Japan, from October 25-29, 
1945.  The DSWA reported in June 1997 that Mitsuhama was 
about 50 miles from Hiroshima and about 200 miles from 
Nagasaki.  The correspondence from DTRA in December 1999, 
moreover, shows that the veteran's maximum exposure, even 
with an August 1945 visit to Nagasaki, would be less than one 
rem.  

It was on the basis of this dose estimate that the Chief 
Public Health and Environmental Hazards Officer for VA, a 
physician acting on behalf of the Under Secretary for Health, 
opined in July 1997 that it was unlikely that the veteran's 
renal lesion or colon polyps could be attributed to his 
exposure to ionizing radiation in service at the age of 19.  
The physician reviewed the recent scientific literature and 
medical reference works.  She noted that the pathology slides 
did not reveal any kidney tumor or even necessarily 
premalignant changes.  She indicated, moreover, that the 
veteran's radiation exposure in service did not exceed the 
applicable screening dose for renal cancer of 13.4 rads for 
exposure at age 19, citing the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report (1988).  The physician noted that neoplastic 
polyps (adenomas) of the colon are considered to be a 
precancerous disease.  Although the CIRRPC report did not 
provide screening doses for polyps of the colon, the 
physician stated that the veteran's exposure did not exceed 
the applicable screening dose for colon cancer of 17.0 rads 
for exposure at age 19.  

In his letter of February 1992 referring to the veteran's 
renal lesion of 1971, Dr. Rigsby stated that after reviewing 
the veteran's medical history "and the other premalignant 
lesions discovered," it was his impression "that this very 
possibly could have been caused by your exposure to radiation 
after the atomic bomb explosion."  

In a letter dated in September 1995, Dr. Weinstein noted that 
in 1971, the veteran underwent a right nephrectomy for 
metaplasia of the transitional cell epithelium.  He also 
noted that Dr. Rigsby had stated that this metaplasia very 
possibly might have been caused by the veteran's exposure to 
radiation in Japan in 1945.  Dr. Weinstein stated that he 
agreed with Dr. Rigsby that the veteran's renal condition 
very possibly was caused by his exposure to radiation at the 
end of World War II.  

In February 1996, the chief of the Pathology and Laboratory 
Medicine Service at a VA medical center reviewed the slides 
of the nephrectomy specimen removed from the veteran in 
February 1971, as well as the lesion removed from his 
"left" flank in July 1985.  Although there was focal 
epithelial hyperplasia with focal squamous metaplasia and 
mild focal cellular atypia, the pathologist did not regard 
these changes as necessarily premalignant.  The lesion from 
the "left" flank was, he said, a benign granular cell tumor 
involving the deep dermis and subcutaneous tissue.  The 
pathologist stated that he found no evidence of a tumor in 
the right kidney.  He reported that he had not seen slides of 
the colonic adenoma.  He was also of the opinion that it was 
most unlikely that the lesions were related to exposure to 
ionizing radiation in the 1940's.  

The Board observes that it is likely that only the renal 
slides were obtained because kidney cancer is subject to 
presumptive service connection under 38 C.F.R. § 3.309(d), 
while colon cancer is not.  See Note to 38 C.F.R. § 3.309(d) 
(cancer of the urinary tract includes the kidneys and renal 
pelves).  Colon cancer is a potentially "radiogenic 
disease" under 38 C.F.R. § 3.311(b)(2), but under that 
regulation, the exposure to ionizing radiation must be shown 
to have caused the cancer.  Under 38 C.F.R. § 3.309(d), the 
causal link is presumed unless there is affirmative evidence 
to rebut it.  

Analysis

The Board observes that the language of 38 C.F.R. 
§ 3.311(b)(1)(ii) is phrased in the past tense:  A radiation-
exposed claimant must have "subsequently developed" a disease 
specified in 38 C.F.R. § 3.311(b)(2) for a claim thereunder 
to be cognizable.  The precise wording of 38 C.F.R. § 
3.311(b)(1)(ii) contemplates cancers which, rather than being 
prospective, have already become manifest.  This is also true 
of the language of 38 C.F.R. § 3.309(d)(1), where the 
diseases listed in the regulation shall be service connected 
"if they become manifest in a radiation-exposed veteran" 
and the other requirements of the regulation are met.  This 
is consistent with the common sense observation that 
compensation under the radiation regulations is not payable 
for a listed disease that is not yet present.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(allegations of future disability are not sufficient for an 
award of compensation).  

The simple fact is that cancer of the urinary tract under 38 
C.F.R. § 3.309(d) admits of no exception for pre-malignant 
renal lesions.  Presumptive service connection on a radiation 
basis is available only for cancer of the urinary tract.  The 
Board notes that the veteran's representative has argued that 
Congress, in enacting the legislation governing this claim, 
never contemplated that a radiation-exposed veteran must 
delay preemptive surgery or other life-saving treatment until 
precancerous growths actually became "cancer".  However, 
the law does not compel a veteran to put his life at risk; 
that is his choice.  Rather, the law compensates him for 
disability that has developed as a result of service exposure 
to ionizing radiation, not for the possibility, or even the 
probability, that cancer will later develop.  

Although the record contains a number of reports of 
hospitalization noting a history of renal carcinoma, as well 
as the suspicions of a number of physicians that the veteran 
had kidney or colon cancer, the fact remains that the 
presence of kidney or colon cancer has never been 
established.  It bears emphasis that it is the pathological 
diagnosis after examination of the cell type - the histologic 
composition of the lesion - that matters with respect to 
determining whether the lesion is cancerous for purposes of 
entitlement to service connection on a radiation basis.  A 
kidney or colon malignancy has never been shown on such 
microscopic examinations.  In the absence of a confirmed 
diagnosis of kidney or colon cancer, service connection for 
either disability on a radiation basis is not warranted.  38 
U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d), 3.311.  

There remains for consideration the issue, pursuant to 
Combee, of whether the pre- or non-malignant lesions of the 
kidney and colon were incurred as a result to exposure to 
ionizing radiation in service.  See 38 U.S.C.A. § 1110.  
Under 38 C.F.R. § 3.303(d), service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  

This case is marked by opinions for and against the claims on 
a direct incurrence basis, but the only opinion that was 
predicated on a dose estimate at the age of exposure and on 
recent medical and epidemiological studies was the opinion 
rendered by the designated physician for the Under Secretary 
for Health, which was against the claims.  Although she noted 
that the CIRRPC Science Panel Report did not provide 
screening doses for polyps of the colon, she was nevertheless 
of the opinion that the veteran's relatively small exposure 
at the age of 19, when compared to the screening dose for 
colon cancer for an individual of that age, rendered it 
unlikely that the veteran developed colon polyps as a result 
of the exposure.  

It is notable, moreover, that the opinions of Drs. Rigsby and 
Weinstein were couched in the language of possibility, not 
probability.  While it is undeniable that the veteran was 
exposed to ionizing radiation for a period of time in 1945, 
these physicians did not have before them the estimated 
dosage or the scientific studies and medical literature upon 
which the physician for the Under Secretary for Health 
relied.  This in turn means that the opinions of Drs. Rigsby 
and Weinstein are, inevitably, exercises in speculation.  
Service connection may not, however, be based on a resort to 
speculation or even to remote possibility.  See 38 C.F.R. 
§ 3.102 (1999).  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

The veteran has testified to his exposure to ionizing 
radiation in service and no doubt sincerely believes that his 
currently diagnosed kidney and colon disorders resulted from 
that exposure.  However, a lay person such as the veteran is 
competent under the law only to describe the symptoms that he 
has seen or experienced; he is not competent to render a 
diagnosis, or to offer a medical opinion attributing a 
disability to service, as this requires medical expertise.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board is therefore constrained to find that the 
preponderance of the evidence is against the claims for 
service connection on a direct incurrence basis for a right 
renal mass, status post nephrectomy, and for multiple 
polypoid adenomas of the colon.  38 U.S.C.A. § 5107(b).  It 
follows that the claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Request for an Independent Medical Opinion

In so finding, the Board has considered the October 1998 
request of the veteran's representative that the Board obtain 
an independent medical opinion because of the alleged 
inadequacy of the review of the pathological slides by the VA 
pathologist in February 1996.  The representative maintains 
that there was no indication that the pathologist had 
reviewed the veteran's claims file, only the slides.  

The provisions of 38 U.S.C.A. § 7109 permit the Board to 
refer a matter for a medical opinion upon a showing of good 
cause, such as the identification of a complex or 
controversial medical or legal issue involved in the appeal 
under consideration.  The Board has the discretionary 
authority to request an opinion from an independent medical 
expert outside VA when such medical expertise is needed for 
an equitable disposition of an appeal.  38 C.F.R. § 20.901.  

However, the Board is of the opinion that good cause has not 
been demonstrated to seek such an opinion.  The function of 
the VA pathologist in February 1996 was to determine from a 
review of the slides whether there was evidence of malignancy 
and hence of cancer such as to entitle the veteran to 
presumptive service connection for kidney cancer on a 
radiation basis under the provisions of 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d).  A review of the claims file was 
unnecessary for this purpose, since the issue turned entirely 
on whether malignancy could be identified in the slides 
provided by the private hospital.  (The veteran's 
participation in a radiation-risk activity in service had 
essentially been conceded.)  

Moreover, later development by VA, including the opinion 
obtained from the Under Secretary for Health, vitiates the 
need for the opinion of an independent medical expert in this 
case.  The opinion of the physician designated to review 
these claims for the Under Secretary was based on 
epidemiological studies and current medical reference works 
in the light of the claimant's age at the time of exposure 
and other factors (such as the claimant's occupational and 
smoking history), evidence which is normally contained in the 
claims file that accompanies the request for an opinion from 
the Under Secretary.  The record shows - and this has not 
been refuted - that the veteran's exposure to ionizing 
radiation in service was less than one rem.  The reviewing 
physician for the Under Secretary noted that this exposure 
was considerably less than the applicable screening dose for 
kidney or colon cancer at the veteran's age when exposed.  
The only issue in this case is one of causation.  The opinion 
of the Under Secretary is grounded in recent medical research 
to which an independent medical expert would likely have 
access.  The Board believes that an independent medical 
expert would be unlikely to arrive at a different conclusion 
or to render an opinion that would otherwise alter the 
outcome of this case.  An opinion favorable to the claimant 
would almost certainly have to be based on speculation.  As 
indicated above, service connection may not be predicated on 
a resort to conjecture or even to remote possibility.  As 
anything is possible, the purpose and policy underlying the 
statutes providing for service connection would be vitiated 
if mere possibility were a sufficient basis for a grant of 
service connection.  The request for an independent medical 
opinion must therefore be denied.  


ORDER

Service connection for kidney or colon cancer due to exposure 
to ionizing radiation is denied.  

Service connection for a right renal mass, status post 
nephrectomy, due to exposure to ionizing radiation is denied.  

Service connection for multiple polypoid adenomas of the 
colon due to exposure to ionizing radiation is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

